Case 3:19-cv-00757-HEH-RCY Document 12 Filed 10/27/20 Page 1 of 2 PageID# 39




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


WARREN D. WILLIAMS,

       Plaintiff,

V.                                                   Civil Action No. 3:19CV757-HEH


HAMPTON ROADS
REGIONAL JAIL,

       Defendant.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis, filed this 42

U.S.C. § 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff

must allege that a person acting under color of state law deprived him or her of a

constitutional right or of a right conferred by a law ofthe United States. See Dowe v.

Total Action Against Poverty in Roanoke Valley, 145 F.3d 653,658(4th Cir. 1998)

(citing 42 U.S.C. § 1983). In his current complaint. Plaintiff does not identify a person

acting under color ofstate law. Accordingly, by Memorandum Order entered on May 6,

2020,the Court directed Plaintiff to submit a particularized complaint within fourteen

(14)days ofthe date of entry thereof. The Court warned Plaintiffthat the failure to

submit the particularized complaint would result in the dismissal ofthe action.

Thereafter, the Court granted Plaintifftwo extensions oftime. The Memorandum Order

entered on August 26, 2020 directed Plaintiffto file a particularized complaint within

fifteen(15) days ofthe date of entry thereof. More than fifteen(15) days have elapsed
Case 3:19-cv-00757-HEH-RCY Document 12 Filed 10/27/20 Page 2 of 2 PageID# 40




since the entry ofthe August 26, 2020 Memorandum Order and Plaintiff has not filed a

particularized complaint. Accordingly,the action will be dismissed without prejudice.

        An appropriate order will accompany this Memorandum Opinion.



                                 HENRY E. HUDSON
Date:                            SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
